 

Exhibit 10.1

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (“Agreement”) is made as of the 24th day of August,
2020 (the “Effective Date”), between The Trade Desk, Inc., a Delaware
corporation (the “Company”), and Jay Grant (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.         Employment.

 

(a)       Term.  The term of this Agreement shall commence on the first day of
Executive’s employment with the Company and continue until terminated in
accordance with the provisions hereof (the “Term”).

 

(b)       Position and Duties.  During the Term, the Executive shall serve as
the Chief Legal Officer of the Company and shall serve in such other or
additional positions as the Company may determine from time to time.  Executive
shall perform such duties as are usual and customary for Executive’s position(s)
and Company as may from time to time be prescribed by the Board of Directors
(the “Board”) or the Chief Executive Officer (the “CEO”), provided that such
duties are consistent with the Executive’s position or other positions that he
may hold from time to time.  The Executive shall devote substantially all of her
full working time and efforts to the business and affairs of the
Company.  Notwithstanding the foregoing, the Executive may (i) serve on other
boards of directors, with the approval of the Board, or (ii) engage in
religious, charitable or other community activities, or fulfill limited
teaching, speaking and writing engagements, in each case, as long as such
services and activities do not, individually or in the aggregate, materially
interfere with the Executive’s performance of his duties to the Company as
provided in this Agreement.

 

2.         Compensation and Related Matters.

 

(a)       Base Salary.  The Executive’s initial annual base salary shall be
$500,000.00.  The Executive’s base salary shall be reviewed annually by the
Board or designated committee thereof.  The base salary in effect at any given
time is referred to herein as “Base Salary.” The Base Salary shall be payable in
a manner that is consistent with the Company’s usual payroll practices for
executive officers, but no less often than monthly.

 

(b)       Incentive Compensation. During the term, the Executive shall be
eligible to receive cash incentive compensation as determined by the Board or
designated committee thereof from time to time. The Executive’s initial target
annual incentive compensation is $500,000.00, prorated from the Executive’s
actual start date.  Cash incentive compensation will be paid to the Executive in
quarterly installments no later than sixty (60) days after the end of each
relevant calendar quarter, subject to the Executive’s continued employment by
the Company through the end of such calendar quarter.

1

--------------------------------------------------------------------------------

 

 

(c)       Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its executive officers.

 

(d)       Other Benefits.  During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

 

(e)       Vacations.  During the Term, the Executive shall be entitled to
participate in any Company paid-time-off program applicable to its senior
executives, as in effect from time to time.   The Executive shall also be
entitled to all paid holidays given by the Company to its executive officers.

 

3.         Termination.  During the Term, the Executive’s employment hereunder
may be terminated without any breach of this Agreement under the following
circumstances:

 

(a)       Death.  The Executive’s employment hereunder shall terminate upon her
death.

 

(b)       Disability. The Company may terminate the Executive’s employment if he
is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue.  The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive.  Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

 

(c)       Termination by Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement,
“Cause” shall mean:  (i) the Executive’s conviction of or plea of no contest to
a felony or a crime involving any financial dishonesty against the Company; (ii)
the Executive’s willful misconduct that causes material harm or loss to the
Company, including, but not limited to, misappropriation or conversion of
Company assets; (iii) the Executive’s gross negligence or refusal or willful
failure to act in accordance with any specific lawful direction or order of the
Company (or a parent or subsidiary of the Company) which causes material harm or
loss to the Company (and the Executive’s failure to cure the same, to the extent
capable of cure, within 30 days of receiving written notice from the Company (or
any acquirer or successor)); (iv) the Executive’s material

2

--------------------------------------------------------------------------------

 

breach of any agreement with the Company (or a parent or subsidiary of the
Company) which causes material harm or loss to the Company (and the Executive’s
failure to cure the same, to the extent capable of cure, within 30 days of
receiving written notice from the Company (or any acquirer or successor)); (v)
the Executive’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company; or (vi) the Executive’s failure to cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.

 

(d)       Termination Without Cause.  The Company may terminate the Executive’s
employment hereunder at any time without Cause.  Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

 

(e)       Termination by the Executive.  The Executive may terminate her
employment hereunder at any time for any reason, including but not limited to,
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events: (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;
(iii) a material change in the geographic location at which the Executive
provides services to the Company; or (iv) the material breach of this Agreement
by the Company. “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the first occurrence of
the Good Reason condition within 60 days of the first occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) the Executive terminates her
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

(f)       Notice of Termination.  Except for termination as specified in Section
3(a), any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(g)       Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by her death, the date of her death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of

3

--------------------------------------------------------------------------------

 

Termination is given, and (v) if the Executive’s employment is terminated by the
Executive under Section 3(e) with Good Reason, the date on which a Notice of
Termination is given after the end of the Cure Period.  Notwithstanding the
foregoing, in the event that the Executive gives a Notice of Termination to the
Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in a termination by the Company for purposes
of this Agreement.

 

4.         Compensation Upon Termination.

 

(a)       Termination Generally. If the Executive’s employment with the Company
is terminated for any reason, the Company shall pay or provide to the Executive
(or to her authorized representative or estate) (i) any Base Salary earned
through the Date of Termination, unpaid expense reimbursements (subject to, and
in accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the

“Accrued Benefit”).

 

(b)       Termination by the Company Without Cause or by the Executive with Good
Reason.  During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
her employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive her Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming fully effective, all within
the time frame set forth in the Separation Agreement and Release:

 

(i)       the Company shall pay the Executive an amount equal to: (A) the sum of
(1) the Executive’s then current Base Salary plus (2) the Executive’s target
annual incentive compensation for the then-current year (the “Cash Severance”);
and (B) a pro- rated portion of the target annual incentive compensation based
on actual achievement of performance objectives for the year of termination
which shall be pro-rated based upon the number of days in the year of
termination through the Date of Termination relative to 365 (less any amounts
previously paid) (the “Incentive Amount”).  Notwithstanding the foregoing, if
the Executive breaches any of the provisions contained in the Confidentiality
Agreement (as defined below), all payments of each of the Cash Severance and
Incentive Amount shall immediately cease; and

 

(ii)       upon the Date of Termination, all stock options and other stock-
based awards that are subject to time-based vesting in which the Executive would
have vested if he had remained employed for an additional 12 months following
the Date of Termination shall vest and become exercisable or nonforfeitable as
of the Date of Termination; provided, however that accelerated vesting of any
such equity awards that are subject to performance-based vesting shall be
subject to the terms and conditions of the award agreement governing a
particular equity award; and

4

--------------------------------------------------------------------------------

 

 

(iii)     if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company (the “COBRA Amount”); and

 

(iv)     the Cash Severance and the COBRA Amount shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Cash Severance and the COBRA Amount shall
begin to be paid in the second calendar year by the last day of such 60-day
period; provided, further, that the initial payment shall include a catch-up
payment to cover amounts retroactive to the day immediately following the Date
of Termination.  The Incentive Amount shall be paid at the same time such annual
incentive compensation is otherwise paid by the Company.

 

5.         Change in Control Payment.  The provisions of this Section 5 set
forth certain terms of an agreement reached between the Executive and the
Company regarding the Executive’s rights and obligations upon the occurrence of
a Change in Control of the Company. These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to her
assigned duties and her objectivity during the pendency and after the occurrence
of any such event.  These provisions shall apply in lieu of, and expressly
supersede, the provisions of Section 4(b) regarding severance pay and benefits
upon a termination of employment, if such termination of employment occurs
within three months prior to the occurrence of the first event constituting a
Change in Control through 24 months following a Change in Control.  These
provisions shall terminate and be of no further force or effect beginning 24
months after the occurrence of a Change in Control.

 

(a)       Change in Control.  During the Term, if within three months prior to a
Change in Control through 24 months after a Change in Control, the Executive’s
employment is terminated by the Company without Cause as provided in Section
3(d) or the Executive terminates her employment for Good Reason as provided in
Section 3(e), then, subject to the signing of the Separation Agreement and
Release by the Executive and the Separation Agreement and Release becoming fully
effective, all within the time frame set forth in the Separation Agreement and
Release,

 

(i)       the Company shall pay the Executive a lump sum in cash in an amount
equal to: (A) 2.0 times the sum of (1) the Executive’s then current Base Salary
(or the Executive’s Base Salary in effect immediately prior to the Change in
Control, if higher) plus (2) the Executive’s target annual incentive
compensation for the then-current year; and (B) the Incentive Amount; provided
that the Incentive amount shall be pro-rated based on target performance; and

 

(ii)       except as otherwise expressly provided in any applicable option
agreement or other stock-based award agreement, all stock options and other
stock-based awards that are subject to time-based vesting shall immediately
accelerate and become

5

--------------------------------------------------------------------------------

 

fully exercisable or nonforfeitable as of the Date of Termination; provided,
however, accelerated vesting of any such equity awards that are subject to
performance-based vesting shall be subject to the terms and conditions of the
award agreement governing a particular equity award; and

 

(iii)     if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination, a lump sum in cash in an amount
equal to 24 months of the monthly employer contribution that the Company would
have made to provide health insurance to the Executive if the Executive had
remained employed by the Company; and

 

(iv)     the amounts payable under this Section 5(a) shall be paid or commence
to be paid within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

 

(b)       Additional Limitation.

 

(i)       Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the Executive becomes subject to
the excise tax imposed by Section 4999 of the Code; provided that such reduction
shall only occur if it would result in the Executive receiving a higher After
Tax Amount (as defined below) than the Executive would receive if the Aggregate
Payments were not subject to such reduction. In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code:  (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity- based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c)
shall be reduced before any amounts that are subject to calculation under Treas.
Reg. §1.280G-1, Q&A-

24(b) or (c).

 

(ii)       For purposes of this Section 5(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual

6

--------------------------------------------------------------------------------

 

taxation in each applicable state and locality, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(iii)     The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

(b)       Definitions.  For purposes of this Section 5, the following terms
shall have the following meanings:

 

“Change in Control” shall mean any of the following:

 

(i)       any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly

from the Company); or

 

(ii)       the date a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election; or

(iii)     the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant

7

--------------------------------------------------------------------------------

 

to a stock split, stock dividend, or similar transaction or as a result of an
acquisition of securities directly from the Company) and immediately thereafter
beneficially owns 50 percent or more of the combined voting power of all of the
then outstanding Voting Securities, then a “Change in Control” shall be deemed
to have occurred for purposes of the foregoing clause (i).

 

6.         Section 409A.

 

(a)       Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

(b)       All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses).  Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)       To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)       The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  Each payment pursuant to this Agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

8

--------------------------------------------------------------------------------

 

(e)       The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

7.         Confidential Information, Noncompetition and Cooperation.

 

(a)       Confidentiality Agreement.  The terms of the Employee Confidentiality,
Inventions and Use of Likeness Agreement, dated August 24 , 2020 (the
“Confidentiality Agreement”), between the Company and the Executive, attached
hereto as Exhibit A, continue to be in full force and effect and are
incorporated by reference in this Agreement.  The Executive hereby reaffirms the
terms of the Confidentiality Agreement as material terms of this Agreement.

 

(b)       Third-Party Agreements and Rights.  The Executive hereby confirms that
the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party. In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

 

(c)       Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(c).

 

(d)       Relief.  The Executive agrees that it would be difficult to measure
any damages caused to the Company which might result from any breach by the
Executive of the promises set forth in the Confidentiality Agreement or this
Section 7, and that in any event money damages would be an inadequate remedy for
any such breach.  Accordingly, subject to Section 8 of this Agreement, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company. In addition, in the event the Executive breaches the
Confidentiality Agreement or this Section 7 during a period when he is receiving
severance payments pursuant to Section 4 or Section 5, the Company shall

9

--------------------------------------------------------------------------------

 

have the right to suspend or terminate such severance payments.  Such suspension
or termination shall not limit the Company’s other options with respect to
relief for such breach and shall not relieve the Executive of her duties under
this Agreement.

 

(e)       Protected Disclosures and Other Protected Action.  Nothing contained
in this Agreement limits the Executive’s ability to file a charge or complaint
with any federal, state or local governmental agency or commission (a
“Government Agency”). In addition, nothing contained in this Agreement limits
the Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company, nor do any of the provisions
of the Confidentiality Agreement apply to truthful testimony in litigation. If
the Executive files any charge or complaint with any Government Agency and if
the Government Agency pursues any claim on the Executive’s behalf, or if any
other third party pursues any claim on the Executive’s behalf, the Executive
waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action); provided that
nothing in this Agreement limits any right the Executive may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission. Further, notwithstanding anything herein to the contrary,
to the extent required under applicable law, nothing in this Agreement limits
the ability of the Executive to share compensation information concerning the
Executive or others, except that the Executive may not disclose compensation
information concerning others obtained because the Executive’s job
responsibilities require or allow access to such information.

8.         Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Los Angeles, California, in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

 

9.         Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of the state and federal courts of the State
of California.  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

 

10

--------------------------------------------------------------------------------

 

10.       Integration.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, provided that (i)
the Confidentiality Agreement and (ii) Sections 3, and 4 of the offer letter to
Executive, remains in full force and effect.

 

11.       Withholding.  All payments made by the Company to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

 

12.       Successor to the Executive.  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributes, devisees and legatees. In the event of the
Executive’s death after her termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to her death (or to her estate, if the Executive
fails to make such designation).

 

13.       Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

14.       Survival.  The provisions of this Agreement shall survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the terms contained herein.

 

15.       Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

16.       Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

 

17.       Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

18.       Governing Law. This is a California contract and shall be construed
under and be governed in all respects by the laws of the State of California,
without giving effect to the conflict of laws principles thereof.

 

11

--------------------------------------------------------------------------------

 

19.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

20.       Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

 

21.       Gender Neutral.  Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

THE TRADE DESK, INC.

 

 

 

 

 

/s/ Jeff Green

By: Jeff Green

Its: Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ Jay Grant

Jay Grant

 

 

 

 

13

--------------------------------------------------------------------------------

 

Exhibit A

 

Confidentiality Agreement

 

 

--------------------------------------------------------------------------------

 

THE TRADE DESK, INC.

 

EMPLOYEE CONFIDENTIALITY, INVENTIONS AND USE OF LIKENESS AGREEMENT

 

This Agreement is entered by and between The Trade Desk, Inc. (the “Company”),
and the undersigned individual, whose name appears on the last page of the
Agreement (“Employee”), collectively referred to as “the parties,” As a
condition of Employee’s initial or continued employment with the Company, and in
consideration of the mutual promises and representations of the parties
contained herein, the parties agree as follows:

 

1. Position of Confidence and Trust.

 

(a) In the course of Employee’s employment, Employee will be placed in a
position of special trust and confidence where the Company will provide Employee
access to a portion of the Company’s Confidential Information (as defined
herein).

 

2.   Confidential Information.

 

(a) Definition of Confidential Information. “Confidential Information” means an
item of information or compilation of information in any form, tangible or
intangible, related to the Company’s business that the Company has not made
public or authorized public disclosure of, and that is not readily available to
persons outside the Company through proper means who are obligated to keep the
item or compilation confidential and would benefit from its use or disclosure.
Confidential Information shall be presumed to include (without limitation) the
following, unless otherwise indicated in writing by the Company:

 

 

i.

Customer lists and records of customers and customer contact information, as
well as customer communications, private customer contract terms, unique
customer preferences and historical transaction data;

 

 

ii.

Private bids, proposals, quotes, requests for proposal, and related analyses;

 

iii.

Financial records and analysis, and related non-public data regarding the
Company’s financial performance;

 

iv.

Business plans and strategies, forecasts and analyses;

 

v.

Unpatented inventions and related information, patent applications,
technological innovations, originally created and/or customized software
(including but not limited to features,   specifications,   and   source  
code),   blueprints,   design   details   and specifications, formulas, and
research and development information regarding products and services of the
Company;

 

 

vi.

Internal business methods, procedures, and processes, know how, systems and
innovations used to improve the Company’s performance and operations;

 

vii.

Marketing plans, research and analyses;

 

viii.

Unpublished pricing information, and underlying pricing-related variables such
as costs, volume discounting options, and profit margins;

 

 

ix.

Joint venture, partnership, and business (stock and asset) sale and  acquisition
opportunities identified by the Company and related analyses;

 

x.

Management analysis of the Company’s resources (such as personnel, technology
and real estate);

 

xi.

Private contract terms with vendors and suppliers, and analysis of vendor and
supplier business opportunities.

 

 

 

2

--------------------------------------------------------------------------------

 

(b) Due to its special value and utility as a compilation, a confidential
compilation of information will remain protected even if individual items of
information in it are public or otherwise readily available. Authorized
disclosure  of Confidential Information to parties the Company is doing business
with for business purposes shall not cause the information to lose its protected
status under this Agreement. Employee  acknowledges that items of Confidential
Information are the Company’s valuable assets and have economic value, actual or
potential, because they are not generally known by the public or others who
could use them to their own economic benefit and/or to the competitive
disadvantage of the Company.

 

(c) Confidential Information does not include  information  lawfully
acquired  or created by a non-management employee of the Company about wages,
hours or other terms and conditions of employment when used for purposes
protected by Section 7 of the National Labor Relations Act (NLRA).

 

(d) Protection of Confidential Information. Employee shall at all times during
the term of Employee’s employment with the Company and thereafter, hold in
strictest confidence, and not use, except for the benefit of the Company, or
disclose to any person, firm or corporation without written authorization of the
Board, any Confidential Information of the Company, unless otherwise compelled
by law. Employee will not disclose Confidential Information in private
communications or to the public on the Internet or in any other media or form of
communication except: (i) for the benefit of the Company, and (ii) not without
advanced written authorization to engage in such disclosure by an authorized
representative of the Company. Employee will not cause the copying,
transmission, uploading, downloading, removal or transport of Confidential
Information from the Company’s premises or electronic equipment except to the
extent necessary in the proper performance of Employee’s duties. After the
termination of Employee’s employment, Employee shall not directly or indirectly
use Company Records (as defined herein) or Employee’s memory or notes to
identify for the benefit of the Employee or for the benefit of another party,
create, or attempt to reconstruct the Company’s Confidential Information. If
Employee loses or makes an unauthorized disclosure of Confidential Information,
Employee shall immediately notify the Company of this event and use his/her best
efforts to recover the Confidential Information (including, but not limited to
complying with and cooperating in any lawful actions taken by the Company to
recover the Confidential Information). These obligations shall apply during
employment and for so long thereafter as the information qualifies as
Confidential Information under this Agreement. In the event an Employee is
served with a subpoena, court order, or similar legal mandate requiring the
disclosure of Confidential Information, Employee will provide the Company
reasonable notice and opportunity to intervene and protect its Confidential
Information prior to disclosure unless such notice is prohibited by law. If
Employee learns during Employee’s employment with the Company of any
unauthorized use or disclosure of the Company’s Confidential Information,
Employee will immediate notify the head of the People Operations Department.

 

(e) Former  Employer Information.   Employee shall not, during Employee’s
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and Employee shall not bring onto the premises of the Company
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.

 

(f) Third Party Information. Subject to the terms under which it is provided to
the Company, information entrusted to the Company by third parties in confidence
that Employee has access to as a result of Employee’s employment (“Third Party
Confidential Information”) shall

3

--------------------------------------------------------------------------------

 

be subject to the same restrictions, limitations, and requirements as the
Company’s Confidential Information and handled by Employee in accordance with
these restrictions and requirements and any additional guidelines issued by the
Company regarding such information.

 

3.   Inventions. Employee hereby represents, warrants and covenants with respect
to Prior Inventions or Inventions (each, as defined below), as the case may be,
as follows:

 

(a) Inventions Retained and Licensed. Employee hereby represents that there are
no inventions, original works of authorship, developments, improvements, and
trade secrets which were made by Employee prior to Employee’s employment with
the Company (collectively referred to as “Prior Inventions”), which belong to
Employee (and not to any prior employer), which relate to the Company’s
business, proposed business, products or research and development, and which are
not assigned to the Company hereunder.   If in  the  course of Employee’s
employment with the Company, Employee incorporates into a product, process or
machine for the benefit of the Company or any of its wholly owned subsidiaries a
Prior Invention owned by Employee or in which the Employee has an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.

 

(b) Assignment of Inventions. Employee shall make, or will promptly make, full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
of Employee’s right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements, designs,
discoveries, ideas, trademarks or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Employee may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time Employee is employed
by the Company (collectively referred to as “Inventions”). Employee hereby
acknowledges that all original works of authorship that are made by Employee
(solely or jointly with others) within the scope of and during the period of
Employee’s employment with the Company are (i) “works made for hire,” as that
term is defined in the United States Copyright Act (to the extent protectable by
copyright); and (ii) together with all related intellectual property rights of
any sort anywhere in the world, the sole property of the Company.   Employee
hereby understands and agrees that the decision whether or not to commercialize
or market any Inventions developed by Employee solely or jointly with others is
within the Company’s sole discretion and for the Company’s sole benefit and that
no royalty will be due to Employee as a result of the Company’s efforts to
commercialize or market any such Inventions.

 

(c) Inventions Assigned to the United States. Employee shall assign to the
United States government all Employee’s right, title, and interest in and to any
and all Inventions whenever such full title is required to be in the United
States by a contract between the Company and the United States or any of its
agencies.

 

(d) Maintenance of Records. Employee shall keep and maintain adequate and
current written records of all Inventions made solely or jointly with others
during the term of Employee’s employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company.   The records will be available to and remain the sole
property of the Company at all times.

4

--------------------------------------------------------------------------------

 

(e) Patent and Copyright Registrations. Employee shall assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Employee agrees that it is Employee’s obligation to execute or cause to
be executed, when it is in Employee’s power to do so, any such instrument or
papers after the termination of this Agreement. If the Company is unable because
of the Employee’s mental or physical incapacity or for any other reason to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney in fact, to act for and in
Employee’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by Employee. Employee’s obligations under this Paragraph
will continue beyond the termination of my employment with the Company, provided
that the Company either compensates me at a reasonable rate for my time or
reimburses expenses actually spent by me on such assistance at the Company’s
request.

 

4. Conflicting Employment. Employee shall perform Employee’s duties faithfully
and to the best of Employee’s ability and shall devote Employee’s full business
time and effort to the performance of Employee’s duties hereunder. Employee
shall not, during the term of Employee’s employment with the Company, engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which the Company, or its subsidiaries are now
involved or become involved during the term of Employee’s employment, nor will
Employee engage in any other activities that conflict with Employee’s
obligations to the Company.

 

5. Returning Company Documents. At the time of leaving the employ of the
Company, Employee covenants that Employee shall deliver to the Company (and will
not keep in Employee’s possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to Employee’s employment with the Company or otherwise
belonging to the Company, its successors or assigns, including, without
limitation, those records maintained pursuant to paragraph 2(d).

 

6. Notification of New Employer. In the event that Employee leaves the employ of
the Company, Employee agrees to grant consent to notification by the Company to
Employee’s new employer about Employee’s rights and obligations under this
Agreement.

 

7. Non-Solicitation and Non-Competition.   Employee covenants that, during
Employee’s employment with Company and for a period of twelve months immediately
following the termination of Employee’s relationship with the Company for any
reason, whether with or without cause, Employee  shall not either directly or
indirectly (a) solicit, induce, recruit or encourage any of the Company’s
employees or employees of any Company subsidiaries to leave their employment, or
take away such employees, or attempt to solicit, induce, recruit, encourage

5

--------------------------------------------------------------------------------

 

or take away their employees, either for Employee or for any other person or
entity; (b) call upon, solicit, divert, or take away any of the customers,
business or prospective customers of Company or any Company subsidiaries, or (c)
engage in “Competition” with the Company or any Company subsidiaries.  
“Competition” by Employee shall mean directly or indirectly, whether as an
employee, owner, partner, stockholder, director, consultant, agent, coventurer,
or otherwise, (i) working for, consulting for, engaging, participating or
investing in any business activity anywhere in North America that develops,
manufactures or markets any products, or performs any services, that are
competitive with or substantially similar to the products or services of Company
or any Company subsidiary, or products or services that Company or any Company
subsidiary has under development or that are the subject of active planning at
any time during Employee’s employment with Company, or (ii) starting, funding or
participating in a business or venture, whether for profit or not, that is a
demand side platform; provided that the foregoing shall not prohibit any
possible investment in publicly traded stock of a company representing less than
one percent (1%) of the stock of such company.

 

8. Passwords, etc.; Expectation of Privacy. Employee will not (i) reveal,
disclose or otherwise make available to any person any Company password or key,
whether or not the password or key is assigned to Employee or (ii) obtain,
possess or use in any manner a Company password or key that is not assigned to
Employee. Employee will use his or her best efforts to prevent the unauthorized
use of any laptop or personal computer, peripheral device, software or related
technical documentation that the Company issues to Employee and will not input,
load or otherwise attempt any unauthorized use of software in any Company
computer, whether or not such computer is assigned to Employee. Employee
acknowledges and agrees that Employee has no expectation of privacy with respect
to Company telecommunications, networking or information processing systems
(including, without limitation, files, e-mail messages, and voice messages) and
that activity and any files or messages on or using any of those systems may be
monitored at any time without notice.

 

9. Use of Voice, Image and Likeness.   Employee gives the Company permission to
use his/her voice, image or likeness, with or without using his/her name, for
the purposes of advertising and promoting the Company, or for other purposes
deemed appropriate by the Company in its reasonable discretion, except to the
extent expressly prohibited by law.

 

10. Right to Advice of Counsel. Employee acknowledges that Employee has had the
right to consult with counsel and is fully aware of Employee’s rights and
obligations under this Agreement.

 

11. Successors.

 

(a) Company’ s Successors . Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company,” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b) Employee’ s Successors .   Without the written consent of the Company,
Employee shall not assign or transfer this Agreement or any right or obligation
under this

6

--------------------------------------------------------------------------------

 

Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees and
legatees.

 

12. Notice Clause.   Any notice hereby required or permitted to  be  given shall
be sufficiently given if in writing and delivered in person or sent by
facsimile, electronic mail, overnight courier or First Class mail, postage
prepaid, to either party at the address of such party or such other address as
shall have been designated by written notice by such party to the other party.
Any notice or other communication required or permitted to be given under this
Agreement will be deemed given (i) upon personal delivery to the party to be
notified, (ii) on the day when delivered by electronic mail to the proper
electronic mail address, (iii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(iv) the first business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, or (v) the third business day after the
day on which such notice was mailed in accordance with this Section.

 

13. Arbitration.

 

(a) Except as provided in Section 13(e) below, this Agreement shall be governed
by the Federal Arbitration Act.   The parties hereby agree that a neutral
arbitrator from the American Arbitration Association (“AAA”) will administer any
such arbitration(s) under the AAA’s National Rules for the Resolution of
Employee Disputes. The arbitration shall take place in Los Angeles, California.

 

(b) The parties may conduct only essential discovery (i.e., discovery sufficient
to arbitrate the claim at issue) prior to the hearing, as defined by the AAA
arbitrator. Following the hearing, the AAA arbitrator shall issue a written
decision, which contains the essential findings and conclusions on which the
decision is based. The parties agree that the result of arbitration hereunder
shall be final and binding upon the parties, and judgment upon the award may be
entered in any court having jurisdiction. The arbitration ruling may be subject
to limited judicial review as provided by applicable law.

 

(c) Employee shall bear only those costs of arbitration he or she would
otherwise bear had Employee brought a claim covered by this Agreement in court.
The Company shall pay for the costs that are unique to the arbitration. Each
party will be responsible for payment of its own attorneys’ fees. However, if
any party prevails on a statutory claim that affords the prevailing party
attorneys’ fees, the arbitrator may award reasonable attorneys’ fees to the
prevailing party.

 

(d) The arbitrator shall not have any power, authority or jurisdiction to change
or modify any provision of this Agreement.

 

(e) The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or a conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgement of the powers of the arbitrator.

 

(f) The Company and Employee mutually agree that by entering into this
Agreement, they both waive their right to have any dispute brought, heard or
arbitrated as a class action, collective action and/or representative action,
and an arbitrator shall not have any authority to hear or arbitrate any class,
collective or representative action. All claims covered by this

7

--------------------------------------------------------------------------------

 

arbitration agreement will be pursued in an individual claimant proceeding and
not as part of a representative, collective, or class action. Notwithstanding
any other clause contained in this Agreement, any claim that all or part of this
Class Action Waiver is unenforceable, unconscionable, void or voidable may be
determined only by a court of competent jurisdiction and not by an arbitrator.
This Agreement does not prevent the filing of charges with a government agency
like the Department of Labor or participation in any investigation or proceeding
conducted by a government agency.

 

(g) EMPLOYEE  HAS  READ  AND  UNDERSTANDS THIS  SECTION, WHICH DISCUSSES
ARBITRATION.  EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, UNLESS OTHERWISE REQUIRED
BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER  OF EMPLOYEE’S
RIGHT TO A  JURY  TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING
TO EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, INCLUDING, BUT NOT LIMITED TO,
CLAIMS OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION AND ANY STATUTORY
CLAIMS.

 

“I acknowledge that I have received and read or have had the opportunity to read
this arbitration agreement. I understand that this arbitration agreement
requires that disputes that involve the matters subject to the agreement be
submitted to mediation or arbitration pursuant to the arbitration agreement
rather than to a judge and jury in court.

 

Acknowledged:

/s/ Jay Grant

DATE

 

8/24/2020

 

Jay Grant

 

 

 

 

14. Severability. If a court, arbitrator, or any other party duly authorized to
interpret and enforce this Agreement, determines that a restriction provided for
herein cannot be enforced as written for any reason, including, but not limited
to, the fact that it is overbroad in some part (such as time, scope, or
geography), the parties agree that a court shall enforce the restrictions to
such lesser extent as is allowed by law and/or reform the overbroad part of the
restriction to make it enforceable. If, despite the foregoing, any provision
contained in this Agreement, or part thereof, is determined to be void, illegal
or unenforceable, in whole or in part, then the other provisions contained
herein shall remain in full force and effect.

 

15. Integration. This Agreement, together with the offer letter executed on or
about the date hereof, represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the State of California.

 

17. Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same instrument.

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the

Company by their duly authorized officers, as of the day and year first above
written.

 

 

 

 

 

The Trade Desk, Inc.

 

 

 

 

/s/ Jeff Green

Jeff Green, Chief Executive Officer

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jay Grant

Jay Grant

 

 

 

 

9

--------------------------------------------------------------------------------

 

The Trade Desk, Inc.

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to The Trade Desk, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of the Employee
Confidentiality, Inventions and Use of Likeness Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

 

I further agree that, in compliance with the Employee Confidentiality,
Inventions and Use of Likeness Agreement, I will preserve as confidential all
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

I further agree that for twelve months from this date, I will not solicit,
induce, recruit or encourage any of the Company’s employees or employees of any
Company subsidiaries to leave their employment.

 

 

 

 

Date:

 

 

 

 

 

 

[TO BE SIGNED ONLY UPON TERMINATION OF EMPLOYMENT.]

 

 

 

 

 